The defendant was convicted of the offense of abandonment, and his motion for new trial was overruled. Under the facts of the case the court erred in refusing a request to give to the jury the following instruction: "I charge you that if it appears in this case that the wife of the defendant left his home without just cause and without his knowledge or consent, and carried his minor children, born and unborn, and the defendant did not send her away, or, by his conduct, give his wife a legal right to leave, he would not be guilty of abandoning his children, although you might find that they became dependent after they were carried from his home." See Brook v. State, 51 Ga. App. 414,  417 (180 S.E. 644), and cit.
Judgment reversed. MacIntyre and Guerry, JJ.,concur.
                         DECIDED APRIL 22, 1940.